Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The crossed out reference does not exist and has therefore not been considered.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Song et al. 20120263960, cited by applicants.
The reference discloses blends of VISTAMAXX 3980 containing propylene and 9% ethylene comonomer and having an MFR of 8.0 g/10 min and density of 0.87 g/cc as in applicants “second polymer” and blended with homopolypropylene having an MFR of 2.8 g/10 min as in applicants “first polymer” (see Table 1 and examples E1-E3, E5, E6 and see applicants amounts of the two polymers as in all claims in C8). Note weight average molecular weight of 400,000 at paragraph 40 meeting the limitation of claim 11. Note paragraphs 3 and 68 for heat sealabilty to metal layers as in applicants’ base layer of claim 20. Since all material limitations of the claims are disclosed by the reference, applicants’ characteristics are assumed inherent in that characteristics are due to the nature of the materials to which they apply.



Claim(s) 1-3, 5, 6, 8-10 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kadowaki et al. (US 20130177721), cited by the examiner.
The reference discloses a heat sealable material for forming laminates as in the multilayer film of claim 20 (paragraph 191) which contains a polypropylene component “A1” with 2.2% ethylene and having an MFR of 7 blended with a polypropylene “A2” having ethylene content of 11% and MFR of 8 or another component “A2” having an ethylene content of 16% and MFR of 3 (see paragraph 291 and Table 3 and all examples except for “A-3”). Regarding applicants’ densities, the densities of polyolefins is a function of comonomer content and since the comonomer content of the claims and reference are the same, identical densities are assumed inherent. Regarding the characteristics of applicants’ composition, these are assumed inherent in that characteristics are due to the nature of the material to which they apply.

Claim(s) 1, 6, 8-10 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Williams (US 20070287007), cited by applicants.
The reference discloses example 7 in Table 3 containing the propylene copolymer ELTEX KS413  having a density of 0.895, MFR of 7.3 g/10 min and 5% ethylene (see paragraph 76) at a level of 90% as in applicants “second polymer component” and VISTAMAXX 3000 as in applicants “first polymer component” having a density of 0.871 and ethylene content of 15.6% and MFR of 8.0 g/10 min. Note the abstract disclosing heat sealability. Note paragraph 9 disclosing that the heat sealable blend is a layer disposed on a base layer as in claim 20. Regarding claims 6, 8-10, 18 .

Claims 2-5,7 and 11- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20070287007), cited above.
The reference discloses a heat sealable blend of polymers (abstract) including a “first polymer component” or “fpc” as in applicants “second polymer component” and a “second polymer component” or “spc” as in applicants “first polymer component”. Note in this regard the description of the fpc at paragraphs 10-13 where the fpc has a weight average molecular weight of 10,000 to 5,000,000 and may be a copolymer of propylene with 0.5-10 % comonomer such as ethylene and note paragraph 78 for an example of a fpc with mfr of 2.8 and note also paragraph 73 for a fpc with a density of 0.900.Note paragraphs 14-16 where the spc may be a propylene polymer with about 5-35% comonomer including C2 or C4-C20 alpha olefin and thus may contain 4% of C2 comonomer and 1% of C4-C20 comonomer such as is encompassed by claims 2, 3, 5, 11, 12, 13, 16 in that these claims encompass in some embodiments use of 4% C2 monomer or various amounts of C4-C20 monomer. Alternatively claims 2, 3, 5, 11, 12, 13, 16 are encompassed by “about” 5 % C2 and C4-C20 comonomers given applicants number of significant figures and furthermore given that the 5% level of comonomer of the reference is qualified by “about”. Note paragraph 99 where the fpc and spc may be present at a level of 50% each. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed .

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-2-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765